



HILTON HOTELS
2005 EXECUTIVE DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective as of January 1, 2018)




HILTON HOTELS
2005 EXECUTIVE DEFERRED COMPENSATION PLAN
TABLE OF CONTENTS


ARTICLE I TITLE AND DEFINITIONS1
Section 1.1Title    1
Section 1.2Definitions    1
ARTICLE II PARTICIPATION5
ARTICLE III DEFERRAL ELECTIONS5
Section 3.1Elections to Defer Compensation    5
Section 3.2Distribution Elections    6
Section 3.3Investment Elections    8
Section 3.4Subsequent Elections    8
ARTICLE IV DISTRIBUTION OPTION ACCOUNTS9
Section 4.1Compensation Deferrals    9
Section 4.2Company Contribution    9
Section 4.3Investment Return    9
ARTICLE V VESTING10
Section 5.1Compensation Deferral    10
Section 5.2Company Contribution    10
ARTICLE VI DISTRIBUTIONS10
Section 6.1Form and Timing of Distributions – Generally    10
Section 6.2Small Benefit Cashout    11
Section 6.3In-Service Distribution Account Payouts    11
Section 6.4Financial Hardship of Participant    12
Section 6.5Permissible Distribution Event    12
Section 6.6Payment by Trust    12
Section 6.7Inability to Locate Participant    13
ARTICLE VII CHANGE IN CONTROL13
ARTICLE VIII DEATH BENEFITS13
ARTICLE IX CLAIMS PROCEDURES13
Section 9.1Claims    13
Section 9.2Appeal    14
Section 9.3Authority    14
ARTICLE X ADMINISTRATION14
Section 10.1Administrator    14
Section 10.2Administrator Action    15
Section 10.3Powers and Duties of the Administrator    15
Section 10.4Construction and Interpretation    16
Section 10.5Information    16
Section 10.6Compensation, Expenses and Indemnity    16
Section 10.7Quarterly Statements    16
ARTICLE XI MISCELLANEOUS16
Section 11.1Unsecured General Creditor    16
Section 11.2Restriction Against Assignment    17
Section 11.3Withholding    17
Section 11.4Amendment, Modification, Suspension or Termination    17
Section 11.5Governing Law    17
Section 11.6Receipt or Release    18
Section 11.7Payments on Behalf of Persons Under Incapacity    18
Section 11.8Headings    18





HILTON HOTELS
2005 EXECUTIVE DEFERRED COMPENSATION PLAN


WHEREAS, Hilton Worldwide, Inc. (formerly known as Hilton Hotels Corporation)
(“HWI”) adopted the Hilton Hotels 2005 Executive Compensation Plan, effective as
of January 1, 2005 (as amended from time to time, the “Plan”) for deferrals with
respect to Compensation (as defined below) to be earned or to be otherwise paid
on or after January 1, 2005, to provide supplemental retirement income benefits
for a select group of management and highly compensated employees through
deferrals of base salary and bonus compensation and employer contributions;


WHEREAS, in connection with spin-off transactions that were effective January 3,
2017, Hilton Domestic Operating Company Inc. assumed sponsorship of the Plan;
and


WHEREAS, Hilton Domestic Operating Company Inc. wishes to amend and restate the
Plan in its entirety effective as of January 1, 2018 to update the Plan for
Section 409A (as defined below) best practices and to make various other changes
as set forth herein;


NOW, THEREFORE, the Plan is hereby amended and restated in its entirety on the
terms and conditions hereinafter set forth:



ARTICLE I
TITLE AND DEFINITIONS

Section 1.1    Title.
This Plan shall be known as the Hilton Hotels 2005 Executive Deferred
Compensation Plan.

Section 1.2    Definitions.
Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below.
“Administrator” shall mean the Global Benefits Administrative Committee. The
Administrator’s authorities are set forth in the Charter. This term includes any
delegate of the Administrator and any successor committee or Person or Persons
appointed by the Committee.
“Base Salary Deferral” shall mean that portion of Base Salary as to which an
Eligible Employee has made an irrevocable election to defer receipt of until the
date specified under the In-Service Distribution Option, the Separation
Distribution Option, and/or as otherwise specified under this Plan.
“Beneficiary” or “Beneficiaries” shall mean the Person or Persons, including a
trustee, personal representative or other fiduciary, last designated in writing
by a Participant in accordance with procedures established by the Administrator
to receive all of the benefits specified hereunder in the event of the
Participant’s death. No Beneficiary designation shall become effective until it
is filed with the Administrator. If there is no Beneficiary designation in
effect, or if there is no surviving designated Beneficiary, then the
Participant’s surviving spouse shall be the Beneficiary. If there is no
surviving spouse to receive any benefits payable in accordance with the
preceding sentence, the duly appointed and currently acting personal
representative of the Participant’s estate (which shall include either the
Participant’s probate estate or living trust) shall be the Beneficiary. In any
case where there is no such personal representative of the Participant’s estate
duly appointed and acting in that capacity within 90 days after the
Participant’s death (or such extended period as the Administrator determines is
reasonably necessary to allow such personal representative to be appointed, but
not to exceed 180 days after the Participant’s death), then Beneficiary shall
mean the Person or Persons who can verify by affidavit or court order to the
satisfaction of the Administrator that they are legally entitled to receive the
benefits specified hereunder. In the event any amount is payable under the Plan
to a minor, payment shall not be made to the minor, but instead be paid (i) to
that Person’s living parent(s) to act as custodian, (ii) if that Person’s
parents are then divorced, and one parent is the sole custodial parent, to such
custodial parent, or (iii) if no parent of that Person is then living, to a
custodian selected by the Administrator to hold the funds for the minor under
the Uniform Transfers or Gifts to Minors Act in effect in the jurisdiction in
which the minor resides. If no parent is living and the Administrator decides
not to select another custodian to hold the funds for the minor, then payment
shall be made to the duly appointed and currently acting guardian of the estate
for the minor or, if no guardian of the estate for the minor is duly appointed
and currently acting within 60 days after the date the amount becomes payable,
payment shall be deposited with the court having jurisdiction over the estate of
the minor.
“Bonus Compensation Deferral” shall mean that portion of Bonus Compensation as
to which an Eligible Employee has made an irrevocable election to defer receipt
of until the date specified under the In-Service Distribution Option and/or as
otherwise specified under this Plan.
“Change in Control” shall mean a “Change in Control” under the Hilton Worldwide
Holdings, Inc. 2017 Omnibus Incentive Plan, as amended from time to time, which
also constitutes a “change in control event” under Section 409A.
“Charter” shall mean the Hilton Worldwide Holdings, Inc. Global Benefits
Administrative Committee Charter, as adopted and approved by the Compensation
Committee of Hilton Worldwide Holdings, Inc., as may be amended from time to
time.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Committee” shall mean the Compensation Committee of the Board of Directors of
Hilton Worldwide Holdings, Inc., or if no such committee exists, the full Board
of Directors of the Hilton Worldwide Holdings, Inc.
“Company” shall mean Hilton Domestic Operating Company Inc., any successor
corporation and each corporation which is a member of a controlled group of
corporations (within the meaning of Section 414(b) or (c) of the Code) of which
Hilton Domestic Operating Company Inc. is a component member.
“Company Contribution” shall equal the amount described in Section 4.2, if any.
“Compensation” shall mean the total salary paid to the Eligible Employee,
including cash bonuses, in a Plan Year. An Eligible Employee’s “Compensation”
shall consist of the Eligible Employee’s “Base Salary” as in effect from time to
time during a Plan Year and the Eligible Employee’s “Bonus Compensation” which
shall equal the amount of any cash incentive to be paid to an Eligible Employee
under an incentive plan maintained by the Company and any other cash bonus of
any kind.
“Compensation Deferral” shall mean that portion of Compensation as to which a
Participant has made an irrevocable election to defer receipt until the date
specified under the In-Service Distribution Option, the Separation Distribution
Option, and/or as otherwise specified under this Plan.
“Disabled” or “Disability” shall mean that a Participant is disabled due to
sickness or injury which qualifies the Participant for disability payments under
the Company’s long term disability plan. A Participant shall be considered
totally and permanently disabled on the date the Participant qualifies for such
long term disability payments.
“Distribution Option” shall mean the two distribution options which are
available under the Plan, consisting of the Separation Distribution Option and
the In-Service Distribution Option.
“Distribution Option Account” or “Accounts” shall mean, with respect to a
Participant, the Separation Distribution Account and/or the In-Service
Distribution Account(s) established on the books of account of the Company,
pursuant to Article IV, for each Participant.
“Eligible Employee” shall mean (i) officers of the Company at the Vice President
level or higher, (ii) General Managers, or (iii) Highly Compensated Employees
who are selected by the Administrator to participate in the Plan pursuant to
Article II.
“Enrollment Agreement” shall mean the authorization form which an Eligible
Employee files with the Administrator to participate in the Plan.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“Fund” or “Funds” shall mean one or more of the investments selected by the
Administrator pursuant to Section 3.3(a).
“Highly Compensated Employee” shall mean an employee of the Company who the
Administrator, in its discretion, anticipates will receive Compensation in
excess of the salary limitation contained in Section 401(a)(17) of the Code for
the applicable Plan Year or who the Administrator otherwise determines to be a
highly compensated employee or member of a select group of management within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.
“In-Service Distribution Account” or “Accounts” shall mean the Account(s)
maintained for a Participant to which Compensation Deferrals and Company
Contributions are credited pursuant to the In-Service Distribution Option.
“In-Service Distribution Option” shall mean the Distribution Option pursuant to
which benefits are payable in accordance with Article VI.
“Investment Return” shall mean, for each Fund, an amount equal to the net
investment performance of such Fund on a given day, as determined by the
Administrator.
“Participant” shall mean any Eligible Employee who elects to defer Compensation
in accordance with Section 3.1.
“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust (charitable or
non-charitable), unincorporated organization, or other form of business entity.
“Plan Year” shall mean the 12 consecutive month period beginning on a January 1.
“Retirement” shall mean a Participant’s Separation from Service (for reasons
other than death) on or after the combination of the Participant’s age and Years
of Vesting Service equals at least 55.
“Section 409A” shall mean Section 409A of the Code and the U.S. Department of
Treasury regulations promulgated thereunder.
“Separation Date” shall mean the date a Participant incurs a Separation from
Service.
“Separation Distribution Account” shall mean the Account maintained for a
Participant to which Compensation Deferrals and Company Contributions are
credited pursuant to the Separation Distribution Option.
“Separation Distribution Option” shall mean the Distribution Option pursuant to
which benefits are payable in accordance with Article VI.
“Separation from Service” shall mean a Participant’s separation from service
with the Company within the meaning of Section 409A.
“Unforeseeable Financial Emergency” shall mean: (i) a severe financial hardship
to the Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, beneficiary, or a dependent (as defined in Code Section
152(a)) of the Participant, loss of the Participant’s property due to casualty,
the imminent foreclosure of or eviction from the Participant’s primary
residence, the need to pay medical expenses (including nonrefundable
deductibles) or prescription drug medications, the need to pay for funeral
expenses of a spouse, beneficiary, or dependent, or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant; or (ii) such other definition of “unforeseeable emergency”
within the meaning of Code Section 409A(a)(2)(B)(ii).
“Year of Vesting Service” shall mean a “Year of Vesting Service” as determined
for purposes of the 401(k) defined contribution savings plan in which such
Participant participates or most recently participated.

ARTICLE II    
PARTICIPATION
Except as otherwise expressly provided for herein, prior to December 31 of each
Plan Year, the Administrator shall designate which Highly Compensated Employees
shall become Eligible Employees for the following Plan Year. An Eligible
Employee designated as a Participant shall thereafter, unless otherwise
determined by the Administrator, be eligible to make a Compensation Deferral for
each Plan Year. Participation in the Plan shall be made conditional upon an
Eligible Employee’s acknowledgement, in writing or by making a deferral election
under the Plan, that all decisions and determinations of the Administrator shall
be final and binding on the Participant, the Participant’s Beneficiaries and any
other Person having or claiming an interest under the Plan.





ARTICLE III    
DEFERRAL ELECTIONS

Section 3.1    Elections to Defer Compensation.
(a)    Each Eligible Employee may elect to make a Compensation Deferral by
filing with the Administrator an election that conforms to the requirements set
forth in this Article III, on an Enrollment Agreement provided by the
Administrator, no later than December 31 of the Plan Year preceding the Plan
Year for which the Compensation is to be earned and specifying whether the
Participant elects a Base Salary Deferral or a Bonus Compensation Deferral or a
combination thereof, the Distribution Option Accounts to which such amounts will
be credited, the form and timing of distribution and such other information as
the Administrator shall require.
(i)    Notwithstanding (a) above, if an Eligible Employee’s Bonus Compensation
is “performance-based compensation” as contemplated by Section 409A, the
Administrator may allow the Eligible Employee to elect to defer all or a portion
of such Eligible Employee’s Bonus Compensation for a Plan Year at a time
determined by the Administrator, which may be no less than six months before the
end of the applicable Plan Year in which such Bonus Compensation is to be
earned.
(ii)    The Eligible Employee shall elect to allocate such Eligible Employee’s
Compensation Deferrals (and any Company Contributions that may be credited with
respect thereto) between the Distribution Options in whole percentage
increments; provided that one hundred percent (100%) of such Deferrals (and
Company Contributions) may be allocated to one or the other of the Distribution
Options.
(iii)    The Administrator may establish minimum or maximum amounts that may be
deferred under this Section and may change such standards from time to time;
provided, however, in no event may an Eligible Employee’s Base Salary Deferrals
exceed eighty percent (80%) of Base Salary. Any such limits shall be
communicated by the Administrator to the Participants prior to the commencement
of a Plan Year. No Participant may have more than one Separation Distribution
Account.
(b)    Notwithstanding anything herein to the contrary, no Eligible Employee
shall be permitted to defer Compensation which the Administrator reasonably
determines is required to pay the Eligible Employee’s portion of payroll and
other taxes and contributions towards benefits (including, but not limited to,
medical, life, dental and disability) provided to the Eligible Employee and such
Eligible Employee’s dependents.
(c)    Any Compensation Deferral made under Section 3.1(a) above shall remain in
effect and be irrevocable, notwithstanding any change in a Participant’s
Compensation, for the entire Plan Year for which it is effective. A new
Compensation Deferral election must be made for each Plan Year during which a
Participant wishes to defer Compensation. If a Participant elects to allocate
all or a portion of such Participant’s Compensation Deferrals to an In-Service
Distribution Account, that election will remain effective only for the Plan Year
to which the Enrollment Agreement relates. If the Participant does not elect an
in-service distribution date for deferrals to the In-Service Distribution
Account in a subsequent Plan Year, such deferrals shall automatically be
allocated to the Participant’s Separation Distribution Account. Compensation
Deferral elections shall be made on an Enrollment Agreement filed with the
Administrator by December 31 of a Plan Year (or such earlier date as may be
designated by the Administrator) to make a Compensation Deferral for
Compensation to be earned on or after January 1 of the immediately following
Plan Year.
(d)    The Administrator may, in its discretion, permit individuals who first
become Eligible Employees after the beginning of a Plan Year, including
individuals who become Eligible Employees because they are promoted or hired by
the Company on or after January 1 of a Plan Year to a position which has been
designated by the Administrator as an Eligible Employee, to enroll in the Plan
for that Plan Year by filing a completed and fully executed Enrollment Agreement
as soon as practicable following the date the Eligible Employee is notified of
such Eligible Employee’s eligibility but, in any event, within 30 days after
such date. Notwithstanding the foregoing, however, any Enrollment Agreement
executed by an Eligible Employee, pursuant to this Section, to make a
Compensation Deferral shall apply only to Compensation earned by the Eligible
Employee after the date on which such Enrollment Agreement is filed.
(e)    All deferral elections under the Plan shall be made in accordance with
Section 409A.

Section 3.2    Distribution Elections.
Subject to Section 3.4, in the Enrollment Agreement, each Eligible Employee
shall select the form and the timing of payment with respect to the Eligible
Employee’s Compensation Deferral. An Eligible Employee’s deferral election under
this Article III shall not be effective unless and until the Eligible Employee
makes the required distribution elections under this Section 3.2. Each Eligible
Employee shall make the following form and timing of payment elections:


(a)    Retirement. An Eligible Employee shall elect the form of payment in which
amounts credited to the Eligible Employee’s Distribution Option Accounts shall
be paid where (i) the Eligible Employee’s Separation Date occurs on or after
eligibility for Retirement and (ii) the aggregate amount of the Eligible
Employee’s Distribution Option Accounts as of the last business day of the month
following the month in which the Separation Date occurs exceeds the applicable
small benefit cashout amount described under Section 6.2(a). The Eligible
Employee may elect a lump sum, or quarterly, semi-annual or annual installments
payable over 5, 10, 15 or 20 years. This form of payment election shall apply to
all Compensation Deferrals credited on behalf of the Eligible Employee to such
Eligible Employee’s Separation Distribution Account in any Plan Year in which
the Eligible Employee makes Compensation Deferrals under this Plan, subject to
change only in accordance with Section 3.4 below. In the event that an Eligible
Employee fails to elect a form of payment for Distribution Option Accounts upon
a Separation from Service after eligibility for Retirement, all Compensation
Deferrals shall be paid as a lump sum in accordance with Section 6.1. In the
event the amount to be distributed from a Participant’s Distribution Option
Accounts upon a Separation from Service after eligibility for Retirement does
not exceed the applicable small benefit cashout amount described under Section
6.2(a), the Participant’s Distribution Option Accounts shall be paid in a lump
sum in accordance with Section 6.2(a) without regard to the Participant’s actual
form of payment election.
(b)    In-Service Distribution. An Eligible Employee shall elect (i) the form of
payment in which amounts credited to the Eligible Employee’s In-Service
Distribution Account, if applicable, shall be paid where the amount to be
distributed exceeds the applicable small benefit cashout amount described under
Section 6.2(b) and (ii) the Plan Year in which such payment shall commence;
provided that the Plan Year selected in (ii) may not be prior to either of (A)
the third Plan Year following the Plan Year in which the Compensation Deferral
is made or (B) the Plan Year in which any such amount will become vested. The
Eligible Employee may elect a lump sum, or quarterly, semi-annual or annual
installments payable over 2, 3, 4 or 5 years. This election shall apply only to
the Compensation Deferrals credited on behalf of the Eligible Employee to the
In-Service Distribution Account created pursuant to the Enrollment Form to which
such Compensation Deferrals relate, except to the extent changed pursuant to a
subsequent election in accordance with Section 3.4 below. In the event the
amount to be distributed from a Participant’s In-Service Distribution Account
does not exceed the applicable small benefit cashout amount described under
Section 6.2(b), the Participant’s In-Service Distribution Account shall be paid
in a lump sum in accordance with Section 6.2(b) without regard to the
Participant’s actual form of payment election(s). If a Participant incurs a
Separation from Service prior to the in-service distribution date elected by the
Participant with respect to the Participant’s In-Service Distribution Account,
the Participant’s distribution election with respect to such In-Service
Distribution Account shall become invalid and distribution shall instead be made
in accordance with the Participant’s elections under Section 3.2(a), 3.2(c) or
3.4, as applicable.
(c)    Separation from Service.
An Eligible Employee shall elect the form of payment in which amounts credited
to the Eligible Employee’s Separation Distribution Account, if applicable, shall
be paid where (i) the Eligible Employee’s Separation Date occurs prior to
eligibility for Retirement, and (ii) the amount to be distributed from all of
the Eligible Employee’s Distribution Option Accounts exceeds the applicable
small benefit cashout amount described under Section 6.2(a). The Eligible
Employee may elect a lump sum or annual installments payable over 5 years. This
election shall apply to all Compensation Deferrals credited on behalf of the
Eligible Employee to such Eligible Employee’s Separation Distribution Account in
any Plan Year in which Compensation Deferrals are made under this Plan, subject
to change only in accordance with Section 3.4 below. In the event that an
Eligible Employee fails to elect a form of payment for Distribution Option
Accounts upon Separation from Service before eligibility for Retirement, all
Compensation Deferrals shall be paid as a lump sum in accordance with Section
6.1. In the event the amount to be distributed from a Participant’s Distribution
Option Accounts upon a Separation from Service before eligibility for Retirement
does not exceed the applicable small benefit cashout amount described under
Section 6.2(a), the Participant’s Distribution Option Accounts shall be paid in
a lump sum in accordance with Section 6.2(a) without regard to the Participant’s
actual form of payment election.

Section 3.3    Investment Elections.
(a)    At the time of making the deferral elections described in Section 3.1 and
the distribution elections described in Section 3.2, the Participant shall
designate, in a manner prescribed by the Administrator, which Funds the
Participant’s Accounts will be deemed to be invested in for purposes of
determining the Investment Return to be credited to those Accounts. The Funds
shall be as selected by the Administrator from time to time and the
Administrator may add, change, or delete Funds at any time. In making the
designation pursuant to this Section 3.3, the Participant may specify that all
or any whole percentage of the Participant’s Accounts be deemed to be invested
in one or more of the Funds. A Participant may change the designation made under
this Section 3.3, in a manner prescribed by the Administrator, on any business
day. Such change shall be effective as soon as administratively feasible after
it is received.
(b)    If a Participant fails to elect a type of Fund under this Section 3.3, he
or she shall be deemed to have elected the Fund designated by the Administrator.
(c)    Although the Participant may designate the Funds according to Section
3.3(a) above, the Administrator shall select, from time to time, in its sole
discretion, for each of the Funds described in Section 3.3(a) above, a
commercially available mutual fund or contract or an investment fund established
with and administered by an investment manager selected by the Administrator.
The Investment Return of each such commercially available mutual fund, contract
or investment fund shall be used to determine the amount of earnings to be
credited to Participants’ Accounts under Article IV although nothing set forth
in this Plan shall require an actual investment of monies in any such mutual
fund or in any other Fund designated as a deemed investment vehicle for
Compensation Deferrals.

Section 3.4    Subsequent Elections.
The Administrator may establish rules allowing a Participant to make a
subsequent election to postpone payment of Compensation Deferrals under the
Participant’s In-Service Distribution Account(s) and/or such Participant’s
Separation Distribution Account, in accordance with the rules in this Section
3.4; provided that any such subsequent election shall be made in accordance with
the requirements of Section 409A and that no subsequent election may result in
an impermissible acceleration of payment as described in Section 409A. The
following rules shall apply to subsequent elections under the Plan:


(a)    With respect to Compensation Deferrals under an In-Service Distribution
Account, a Participant may make a subsequent election to defer the payment to a
later Plan Year or to change the form of payment applicable to such In-Service
Distribution Account; provided that (i) the subsequent election must be made at
least 12 months prior to the January in which the first scheduled payment was to
occur, (ii) the subsequent election may not take effect until at least 12 months
after the date on which the election is made, and (iii) except with respect to
an election related to payment upon an Unforeseeable Financial Emergency, the
first payment with respect to which such election is made must be deferred for a
period of not less than five years from the date such payment would otherwise
have been made.
(b)    A Participant may make a subsequent election to change the form or time
at which Compensation Deferrals credited to a Participant’s Separation
Distribution Account will be paid; provided that (i) the subsequent election may
not take effect until at least 12 months after the date on which the election is
made, and (ii) except with respect to an election related to payment upon an
Unforeseeable Financial Emergency or death, the first payment with respect to
which such election is made must be deferred for a period of five years from the
date such payment would have otherwise have been made. Participants shall be
permitted to make only one subsequent election to change the form or time of
payment of their Separation Distribution Account.         

ARTICLE IV    
DISTRIBUTION OPTION ACCOUNTS

Section 4.1    Compensation Deferrals.
(a)    The Administrator shall establish and maintain separate Distribution
Option Accounts with respect to a Participant. A Participant’s Distribution
Option Accounts may consist of a Separation Distribution Account and/or one or
more In-Service Distribution Account(s), as elected by the Participant. Each
Participant’s Distribution Option Accounts shall be further divided into
separate subaccounts (“subaccounts”), each of which corresponds to a Fund
elected by the Participant pursuant to Section 3.3(a).
(b)    As soon as practicable after the end of each calendar month, the
Administrator shall credit the subaccounts of the Participant’s Distribution
Option Account with an amount equal to the Base Salary and/or Bonus Compensation
that would otherwise have been earned for such calendar month in accordance with
the Distribution Option irrevocably elected by the Participant in the Enrollment
Agreement and in accordance with the Participant’s investment elections under
Section 3.3(a). Any amount once taken into account as Base Salary and/or Bonus
Compensation for purposes of this Plan shall not be taken into account
thereafter. The Participant’s Distribution Option Accounts shall be reduced by
the amount of payments made by the Company to the Participant or the
Participant’s Beneficiary pursuant to this Plan.

Section 4.2    Company Contribution.
From time-to-time and in its sole discretion, the Committee may provide that
Company Contributions be credited to some or all Participants, according to the
terms and conditions determined by the Committee.

Section 4.3    Investment Return.
Each subaccount of a Participant’s Distribution Option Account shall, as of each
business day, be credited with earnings and debited with losses in an amount
equal to that determined by multiplying the balance credited to such subaccount
as of the previous day by the Investment Return for the corresponding Fund
pursuant to Section 3.3(a).



ARTICLE V    
VESTING

Section 5.1    Compensation Deferral.
A Participant’s Compensation Deferral credited to the Participant’s Distribution
Option Account shall be 100% vested at all times.

Section 5.2    Company Contribution.
(a)    Unless otherwise specified by the Committee, Company Contributions
credited to a Participant’s Distribution Option Account, if any, will vest and
become non-forfeitable in the following increments: (i) 25% upon the
Participant’s completion of two Years of Vesting Service; (ii) an additional 25%
(50% total) upon completion of three Years of Vesting Service; (iii) an
additional 25% (75% total) upon completion of four Years of Vesting Service; and
(iv) the Distribution Option Account balance shall be fully vested and
nonforfeitable in its entirety on and after the Participant’s completion of five
Years of Vesting Service.
(b)    Notwithstanding Section 5.2(a) above, a Participant’s Distribution Option
Account balance shall be fully vested and nonforfeitable in its entirety should:
(i) the Participant die while providing service to the Company, (ii) the
Participant become Disabled while providing service to the Company, or (iii)
there occur a Change in Control.
(c)    When a Participant incurs a Separation Date, the portion of the Company
Contribution credited to such Participant’s Distribution Option Account which is
not vested shall immediately be forever forfeited to the Company, and the
Company shall have no obligation to the Participant (or Beneficiary) with
respect to such forfeited amount.

ARTICLE VI    
DISTRIBUTIONS

Section 6.1    Form and Timing of Distributions – Generally.
(a)    Subject to Section 6.2(a), in the case of a Participant whose Separation
Date occurs on or after eligibility for Retirement, the Participant’s Separation
Distribution Account shall be distributed in the form elected by the
Participant, or the default form set provided in the event a Participant fails
to make an election, pursuant to Sections 3.2 and 3.4, as applicable, and shall
be paid, or commence to be paid, within 30 days following the end of the twelfth
full calendar month after the Participant has a Separation from Service, unless
payment is deferred pursuant to Section 3.4. Any unvested portion of any
Distribution Option Account shall be forfeited in accordance with Section 5.2.
(b)    Subject to Section 6.2(b), if a Participant has not incurred a Separation
from Service as of the date an In-Service Distribution Account is to be
distributed pursuant to the applicable election made under Section 3.2 or 3.4,
the Participant’s In-Service Distribution Account shall be paid to the
Participant, or commence to be paid, as described under Section 6.3.
(c)    If the Participant incurs a Separation from Service after distribution
has commenced in accordance with this Section 6.1(c) but prior to the date on
which the Participant’s In-Service Distribution Account(s) is fully distributed,
distribution of the remaining amounts held in the Participant’s In-Service
Distribution Account(s) shall continue to be distributed in accordance with the
Participant’s election for such Participant’s In-Service Distribution Account.
(d)    Subject to Section 6.2, in the case of a Participant whose Separation
Date occurs prior to the earliest date on which the Participant is eligible for
Retirement, other than by reason of death, the vested portion of a Participant’s
Distribution Option Accounts shall be distributed in the form elected by the
Participant, or the default form provided in the event a Participant fails to
make an election, pursuant to Sections 3.2 and 3.4, as applicable, and shall be
paid or commence to be paid within 30 days following the end of the twelfth full
calendar month after the Participant has a Separation from Service, unless
payment is deferred pursuant to Section 3.4. Any unvested portion of any
Distribution Option Account shall be forfeited in accordance with Section 5.2.

Section 6.2    Small Benefit Cashout.
(a)    Notwithstanding any provision of the Plan or election by a Participant to
the contrary, in the event the value of the vested portion of a Participant’s
Separation Distribution Account does not exceed $100,000 (taking into account
all deferrals made to the Eligible Employee’s Separation Distribution Account)
as of the last business day of the month following the month in which the
Participant’s Separation Date occurs, then the total vested portion of the
Participant’s Account shall be paid in a single lump sum within 30 days
following the end of the twelfth full calendar month after the Participant has a
Separation from Service.     
(b)    Notwithstanding any provision of the Plan or election by a Participant to
the contrary, in the event the value of the vested portion of a Participant’s
In-Service Distribution Account does not exceed $25,000 (applied on an Account
by Account basis) as of the date the first installment under such Account would
become distributable, then the total vested portion of such Account shall be
paid in a single lump sum as set forth under Section 6.3(a).

Section 6.3    In-Service Distribution Account Payouts.
(a)    Unless otherwise specified in Section 6.1 or Section 6.2 hereof, any lump
sum benefit payable under this Article VI shall be paid in January of the Plan
Year elected by the Participant pursuant to Sections 3.2(b) and 3.4, as
applicable, in an amount equal to the vested value of the portion of such
Distribution Option Account being distributed as of the business day the Funds
are deemed to be liquidated to make the payment.
(b)    Subject to Section 6.2(b), installment payments, if any, payable under
this Section 6.3(b) shall commence in January of the Plan Year elected by the
Participant pursuant to Sections 3.2(b) and 3.4, as applicable, in an amount
equal to (i) the vested value of such portion of such Distribution Option
Account being distributed as of the business day the Funds are deemed to be
liquidated to make the payment, divided by (ii) the number of installment
payments elected by the Participant in the applicable Enrollment Agreement with
respect to an In-Service Distribution Account or in the distribution election
form filed pursuant to Section 3.2(b) . The remaining installments shall be paid
in an amount equal to (x) the vested value of such portion of the Distribution
Option Account being distributed as of the business day the Funds are deemed to
be liquidated to make the payment divided by (y) the number of installments
remaining.

Section 6.4    Financial Hardship of Participant.
(a)    At any time prior to commencement of payment pursuant to this Article VI,
a Participant may request payment to the Participant of all or a portion of the
amounts that the Participant has deferred under the Plan. The decision to
approve or deny such a request shall be in the absolute discretion of the
Administrator. However, such a request shall be approved only upon a finding
that the Participant has suffered an Unforeseeable Financial Emergency, and then
only in an amount necessary to eliminate such Unforeseeable Financial Emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or by
liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship). In the event such a
request is approved, payment of all or a portion of the amounts previously
deferred by the Participant, with credited interest, to the extent approved by
the Administrator, shall be made as soon as practicable to the Participant.
Amounts otherwise payable to a Participant hereunder shall be adjusted (as
determined by the Administrator in its absolute discretion) to take into account
such Unforeseeable Financial Emergency payment. The Administrator shall
administer hardship distribution requests consistently with Section 409A.
(b)    If a Participant elects to take an Unforeseeable Financial Emergency
distribution prior to June 30 of any Plan Year, the Participant’s deferral
election shall be cancelled for the Plan Year in which the distribution occurs
with respect to all Base Salary and Bonus Compensation not yet earned. If a
Participant elects to take an Unforeseeable Financial Emergency distribution on
or after June 30 of any Plan Year, the Participant’s deferral election shall be
cancelled for the Plan Year in which such distribution occurs with respect to
all salary and bonuses not yet earned, and the Participant shall be suspended
from participation in the Plan for the following Plan Year. If the Participant
wishes to commence making a Compensation Deferral after the period during which
the Participant’s deferral election is cancelled pursuant to this Section
6.4(b), the Participant may make a new deferral election in accordance with the
requirements of Section 3.1.

Section 6.5    Permissible Distribution Event.
Notwithstanding any provision of the Plan to the contrary, no distributions
shall be made except upon a specified date or event as permitted pursuant to
Section 409A.

Section 6.6    Payment by Trust.
The Company may cause the payment of benefits under this Plan to be made in
whole or in part by the trustee of a trust designated by the Committee (the
“Trust”). The Administrator may direct the Trustee to pay the Participant’s or
Beneficiary’s benefit at the time and in the amount described herein. In the
event the amounts allocated to the Participant under the Trust are not
sufficient to provide the full amount of benefit payable to the Participant, the
Company shall pay the remainder of such benefit.

Section 6.7    Inability to Locate Participant.
In the event that the Administrator is unable to locate a Participant or
Beneficiary within two years following the date the Participant was to commence
receiving payment, the entire amount allocated to the Participant’s Deferral
Account and Company Contribution Account shall be forfeited. If, after such
forfeiture, the Participant or Beneficiary later claims such benefit, such
benefit shall be reinstated without interest or earnings from the date payment
was to commence pursuant to the Participant’s elections under Sections 3.2 and
3.4, as applicable.



ARTICLE VII    
CHANGE IN CONTROL
In the event of a Change in Control, all Participants shall receive a
distribution of 100% of the Participant’s Distribution Option Accounts at the
time of the distribution. Such distribution shall be made in a lump sum within
30 days following the date the Change in Control is consummated, in an amount
equal to the value of such Distribution Option Accounts as of the business day
the Funds are deemed to be liquidated to make the payment.



ARTICLE VIII    
DEATH BENEFITS
Upon the death of a Participant before the Participant’s Distribution Option
Account(s) has been paid in full (either in a lump sum or installment payments),
the Participant’s Beneficiary shall receive the balance of the Participant’s
vested Account as of the date of death, as adjusted by subsequent gains or
losses prior to distribution, in the form of a lump sum payment as soon as
reasonably practicable following the date of the Participant’s death (but in no
event after December 31 of the calendar year following the calendar year in
which death occurs).



ARTICLE IX    
CLAIMS PROCEDURES

Section 9.1    Claims.
A Participant or, following the Participant’s death, a Beneficiary (collectively
referred to in this section as “Claimant”) may submit a claim for benefits under
the Plan. Any claim for benefits under this Plan shall be made in writing to the
Administrator. If such claim for benefits is wholly or partially denied, the
Administrator shall, within 90 days after receipt of the claim, notify the
Claimant of the denial of the claim unless special circumstances require an
extension of time for processing the claim, which extension shall not exceed 180
days from receipt of the claim. If such extension is required, written notice of
the extension shall be furnished to the Claimant prior to the termination of the
initial 90-day period and shall indicate the special circumstances requiring an
extension of time and the date by which the Administrator expects to render a
final decision. A notice of denial shall be in writing, shall be written in a
manner calculated to be understood by the Claimant, and shall contain the
specific reason or reasons for denial of the claim, a specific reference to the
pertinent Plan provisions upon which the denial is based, a description of the
additional material or information (if any) necessary to perfect the claim,
together with an explanation of why such material or information is necessary,
and an explanation of the claims review procedure set forth below, including a
statement of the Claimant’s right to bring a civil action under section 502(a)
of ERISA following an adverse benefit determination on review.

Section 9.2    Appeal.
Within 60 days after the receipt by a Claimant of a written notice of denial of
a claim, the Claimant may file a written request with the Administrator that it
conduct a full and fair review of the denial of the claim for benefits. The
Claimant, or duly authorized representative, shall receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the Claimant’s claim for benefits. The Claimant,
or duly authorized representative may also submit written comments, documents,
records and other information relating to the claim for benefits, and the review
will take into account such items whether or not they were considered in the
initial benefit determination.


The Administrator shall deliver to the Claimant, or authorized representative, a
written decision on the claim within 60 days after the receipt of the request
for review, except that if there are special circumstances that require an
extension of time, the 60-day period may be extended to 120 days. If such
extension is required, written notice shall be furnished to the Claimant, or
authorized representative, prior to the termination of the initial 60-day period
and shall indicate the special circumstances requiring an extension of time and
the date by which the final decision will be rendered. The decision shall be
written in a manner calculated to be understood by the Claimant, include the
specific reason or reasons for the decision, include a statement that the
Claimant is entitled to receive upon request and free of charge, access to and
copies of all documents and other information relevant to the claim, contain a
specific reference to the pertinent Plan provisions upon which the decision is
based, and include a statement describing any voluntary appeal procedures
offered by the Plan and a statement of the Claimant’s right to bring an action
under section 502(a) of ERISA.

Section 9.3    Authority.
The Administrator, in determining claims for benefits, shall have the complete
discretion to review and determine related factual questions, to construe the
terms of the Plan, and to bind the Company with respect to the Plan.

ARTICLE X    
ADMINISTRATION

Section 10.1    Administrator.
The Plan shall be administered by the Administrator. The Administrator shall be
appointed by, and serve at the pleasure of, the Committee, provided that if no
Administrator is designated, the Plan shall be administered by the Committee.

Section 10.2    Administrator Action.
The Administrator shall act at meetings by affirmative vote of a majority of the
members of the Administrator. Any action permitted to be taken at a meeting may
be taken without a meeting if, prior to such action, a written consent to the
action is signed by all members of the Administrator and such written consent is
filed with the minutes of the proceedings of the Administrator. A member of the
Administrator shall not vote or act upon any matter which relates solely to such
member as a Participant. Any member or members of the Administrator may execute
any certificate or other written direction on behalf of the Administrator.

Section 10.3    Powers and Duties of the Administrator.
(a)    The Administrator, on behalf of the Participants and their Beneficiaries,
shall enforce the Plan in accordance with its terms, shall be charged with the
general administration of the Plan, and shall have all powers necessary to
accomplish its purposes, including, but not by way of limitation, the following:
(i)    To select the mutual funds, contracts or investment funds to be the Funds
in accordance with Section 3.3(a) and (b) hereof;
(ii)    To construe and interpret the terms and provisions of this Plan;
reconcile any inconsistency in, correct any defect in and/or supply any omission
in the Plan; and to make factual determinations;
(iii)    To compute and certify to the amount and kinds of benefits payable to
Participants and their Beneficiaries;
(iv)    To maintain all records that may be necessary for the administration of
the Plan;
(v)    To provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants, Beneficiaries or
governmental agencies as shall be required by law;    
(vi)    To make and publish such rules for the regulation of the Plan and
procedures for the administration of the Plan as are not inconsistent with the
terms hereof; and
(vii)    To appoint a plan administrator or any other agent, and to delegate to
them such powers and duties in connection with the administration of the Plan as
the Administrator may from time to time prescribe.
(viii)    On behalf of the Company, to select those Highly Compensated Employees
who shall be Eligible Employees.

Section 10.4    Construction and Interpretation.
(a)    The Administrator shall have full discretion to construe and interpret
the terms and provisions of this Plan, which interpretation or construction
shall be final and binding on all parties, including but not limited to, the
Company and any Participant or Beneficiary. The Administrator shall administer
such terms and provisions in a uniform and nondiscriminatory manner and in full
accordance with any and all laws applicable to the Plan.
(b)     Nothing contained in the Plan shall be construed to prevent the Company
from taking any action which is deemed by it to be appropriate or in its best
interest. No Participant, Beneficiary, or other Person shall have any claim
against the Company as a result of such action. Any decisions, actions or
interpretations to be made under the Plan by the Company or the Committee, or
the Administrator acting on behalf of the Company, shall be made in its
respective sole discretion, not as a fiduciary, need not be uniformly applied to
similarly situated individuals and shall be final, binding and conclusive on all
Persons interested in the Plan.

Section 10.5    Information.
To enable the Administrator to perform its functions, the Company shall supply
full and timely information to the Administrator on all matters relating to the
Compensation of all Participants, their death, Disability, or other cause of
termination, and such other pertinent facts as the Administrator may require.

Section 10.6    Compensation, Expenses and Indemnity.
(a)    The Administrator is authorized at the expense of the Company to employ
such legal counsel as it may deem advisable to assist in the performance of its
duties hereunder. Expenses and fees in connection with the administration of the
Plan shall be paid by the Company.
(b)    To the extent permitted by applicable state law, the Company shall
indemnify and save harmless the Administrator and each member thereof, the
Committee and any delegate of the Administrator who is an employee of the
Company against any and all expenses, liabilities and claims, including legal
fees to defend against such liabilities and claims arising out of their
discharge in good faith of responsibilities under or incident to the Plan, other
than expenses and liabilities arising out of willful misconduct. This indemnity
shall not preclude such further indemnities as may be available under insurance
purchased by the Company or provided by the Company under any bylaw, agreement
or otherwise, as such indemnities are permitted under state law.

Section 10.7    Quarterly Statements .
Under procedures established by the Administrator, a Participant shall receive a
statement with respect to such Participant’s Accounts on a quarterly basis as of
each March 31, June 30, September 30 and December 31.

ARTICLE XI    
MISCELLANEOUS

Section 11.1    Unsecured General Creditor.
Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Company. No assets of the Company shall be held under any trust,
or held in any way as collateral security for the fulfilling of the obligations
of the Company under this Plan. Any and all of the Company’s assets shall be,
and remain, the general unpledged, unrestricted assets of the Company. The
Company’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise of the Company to pay money in the future, and the rights of
the Participants and Beneficiaries shall be no greater than those of unsecured
general creditors.

Section 11.2    Restriction Against Assignment.
The Company shall pay all amounts payable hereunder only to the Persons
designated by the Plan and not to any other Persons. No part of a Participant’s
Accounts shall be liable for the debts, contracts, or engagements of any
Participant, the Participant’s Beneficiary, or successors in interest, nor shall
a Participant’s Accounts be subject to execution by levy, attachment, or
garnishment or by any other legal or equitable proceeding, nor shall any such
Person have any right to alienate, anticipate, commute, pledge, encumber, or
assign any benefits or payments hereunder in any manner whatsoever. If any
Participant, Beneficiary or successor in interest is adjudicated bankrupt or
purports to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any distribution or payment from the Plan, voluntarily or involuntarily,
the Administrator, in its discretion, may cancel such distribution or payment
(or any part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such mariner as the Administrator shall direct.

Section 11.3    Withholding.
There shall be deducted from each payment made under the Plan or any other
compensation payable to the Participant (or Beneficiary) all taxes which are
required to be withheld by the Company in respect to such payment or this Plan.
The Company shall have the right to reduce any payment (or compensation) by the
amount of cash sufficient to provide the amount of said taxes.

Section 11.4    Amendment, Modification, Suspension or Termination.
The Administrator, Committee or the Board of Directors of Hilton Worldwide
Holdings, Inc. may at any time, or from time to time, in its sole discretion
amend or terminate the Plan in any manner that the Administrator, Committee or
the Board of Directors of Hilton Worldwide Holdings, Inc. deems appropriate,
including amending or terminating outstanding deferral elections, if necessary
or appropriate to comply with changes to applicable law, without the consent of
any Participant; provided, however, that no amendment shall reduce any benefits
accrued under the terms of the Plan as of the date of amendment. In the event
the Administrator, Committee or the Board of Directors of the Hilton Worldwide
Holdings, Inc. acts to terminate and liquidate the Plan in accordance with
Treasury regulations Section 1.409A-3(j)(4)(ix), distribution to Participants
shall be made in accordance with Article VI, unless otherwise required in order
to comply with Section 409A.

Section 11.5    Governing Law.
This Plan shall be construed, governed and administered in accordance with the
laws of the State of Delaware (including its statute of limitations and all
substantive and procedural law, and without regard to its conflict of laws
provisions), except as to matters of federal law.

Section 11.6    Receipt or Release.
Any payment to a Participant or the Participant’s Beneficiary in accordance with
the provisions of the Plan shall, to the extent thereof, be in full satisfaction
of all claims against the Administrator, the Company and the Trustee. The
Administrator may require such Participant
or Beneficiary, as a condition precedent to such payment, to execute a receipt
and release to such effect.

Section 11.7    Payments on Behalf of Persons Under Incapacity.
In the event that any amount becomes payable under the Plan to a Person who, in
the sole judgement of the Administrator, is considered by reason of physical or
mental condition to be unable to give a valid receipt therefore, the
Administrator may direct that such payment be made to any Person found by the
Administrator, in its sole judgement, to have assumed the care of such Person.
Any payment made pursuant to such determination shall constitute a full release
and discharge of the Administrator and the Company.

Section 11.8    Headings.
Headings and subheadings in this Plan are inserted for convenience of reference
only
and are not to be considered in the construction of the provisions hereof.



